Citation Nr: 1017166	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  06-36 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1947 to June 1950, 
from July 1950 to July 1956, and from September 1962 to 
November 1967.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Phoenix, 
Arizona.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in November 2005.  The immediate cause 
of death was respiratory failure/hypoxemia due to severe 
chronic obstructive pulmonary disease (COPD).

2.  At the time of the Veteran's death, service connection 
was in effect for arteriosclerosis, status post-myocardial 
infarction.

3.  A pulmonary disorder, including respiratory 
failure/hypoxemia or COPD, was not manifested in service and 
is not related to service.

4.  A service-connected disability did not cause or 
contribute to the cause of the Veteran's death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of death of the Veteran.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1310 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, § 5103(a) notice must include 
(1) a statement of the conditions, if any, for which a 
Veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a § 5103(a)-
compliant notice.

The Board acknowledges that, in the present case, complete 
notice was not issued prior to the adverse determination on 
appeal.  Under such circumstances, VA's duty to notify may 
not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what 
evidence VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (holding that where notice was not provided prior 
to the RO's initial adjudication, this timing problem can be 
cured by the Board remanding for the issuance of a VCAA 
notice followed by readjudication of the claim by the RO); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(holding that the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the appellant in January and May 2006 which fully 
addressed all notice elements.  The letters informed the 
appellant of what evidence was required to substantiate the 
claim and of the division of responsibility between VA and a 
claimant in developing an appeal.  Therefore, the appellant 
was "provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Furthermore, 
the claim was readjudicated in a Supplemental Statement of 
the Case issued in February 2010.  Neither the appellant nor 
her representative have indicated any prejudice caused by 
this timing error, and the Board finds no basis for finding 
prejudice against the appellant's appeal of the issue 
adjudicated in this decision.  See Shinseki v. Sanders, 129, 
S. Ct. 1696, 2009 WL 1045952 (U.S. 2009).

Based on the foregoing, the Board finds that adequate notice 
was provided to the appellant which complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
prior to the transfer and certification of her case to the 
Board.  

Next, VA has a duty to assist the appellant in the 
development of the claim.  To that end, VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a appellant's claim for benefits, there are 
four factors for consideration:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service treatment records are silent as to 
any complaints or treatment for a pulmonary disorder.  
Moreover, the post-service evidence does not indicate any 
complaints or treatment referable to a pulmonary disorder 
until many years following separation.  Furthermore, the 
weight of the competent evidence does not indicate a 
relationship between the cause of the Veteran's death and 
active service.  The Board notes that the appellant has 
testified to her belief that the Veteran's cause of death was 
related to either a heart disorder or to cancer.  There is no 
medical evidence that indicates a heart disorder or cancer 
was contributory in the Veteran's death, however.  For all of 
these reasons, the evidence does not indicate that the 
claimed disability may be related to active service such as 
to require an examination, even under the low threshold of 
McLendon.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the appellant's statements in support of the claim are 
also of record, including testimony provided at an April 2009 
hearing before a Decision Review Officer (DRO).  The Board 
has carefully considered such statements and concludes that 
no available outstanding evidence has been identified.  
Additionally, the Board has reviewed the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal and Factual Background and Analysis

The appellant contends that a service-connected disability 
caused the Veteran's death.  

To grant service connection for the cause of the Veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service-
connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In cases of service connection for the cause of death of the 
Veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the Veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).  The death of a Veteran will be considered 
as having been due to a service-connected disability when 
such disability was either the principal or contributory 
cause of death.  38 C.F.R. § 3.312(a) (2009).  The service-
connected disability will be considered the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2009).

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (2009).  

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).  The debilitating effects of a service-connected 
disability must have made the Veteran materially less capable 
of resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  Even in such cases, 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c) 
(2009).

The Veteran's service treatment records indicate that, in 
April 1964, he experienced chest pains.  On consultation, 
however, his lungs were clear.  On examinations in June 1952, 
March 1953, December 1954, July 1956, and September 1956, the 
Veteran's chest and lungs were normal.  On reports of medical 
history in December 1954 and September 1956, the Veteran 
reported no history of shortness of breath.

On report of medical history in April 1967, the Veteran 
reported a history of pain or pressure in his chest, but 
affirmatively denied any history of shortness of breath or 
asthma.  Upon examination in April 1967, the Veteran's lungs 
and chest were normal, although one episode of chest pain was 
reported to have occurred in 1964.

Based on the foregoing, the service treatment records show no 
complaints of a pulmonary disorder and chronic pulmonary 
disorder was incurred during active duty.  This does not in 
itself preclude a grant of service connection, however.  
Again, service connection may be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2009).  Nevertheless, a review of the 
post-service evidence leads to the conclusion that the 
terminal causes of death are not related to active service, 
for the reasons discussed below.

Following retirement from active service in November 1967, 
the Veteran underwent a VA examination in April 1968.  A 
review of imaging showed intact osseous structures, hilar 
structures of equal density and no active infiltrations.  The 
costophrenic sulci were clear and the impression was of 
"negative chest."  The respiratory system was described as 
"essentially normal" 

In 1997, a private treatment record indicated that the 
Veteran was diagnosed as having COPD.  On VA examination in 
November 1998, the Veteran reported that he did not recall 
any episodes of shortness of breath, chest pain, or weakness.  
He indicated that four years prior he had been told that he 
had emphysema.  Lungs showed good expansion and aeration, no 
rhonchi, rales or wheezing.

In September 2004, the Veteran was diagnosed as having 
carcinoma of the lung and an internal Groshong catheter with 
MRI port was inserted to facilitate chemotherapy.  In March 
2005, he underwent mediastinoscopy.  At that time, it was 
noted that the Veteran had a history of COPD, obstructive 
sleep apnea, and used a continuous positive airway pressure 
(CPAP) device.  He also had some right upper lobe collapse of 
his right lung secondary to radiation and chemotherapy.

In October 2005, the Veteran was admitted for hospital 
treatment, under the care of Dr. R.G.M., following complaints 
of a three week history of general upper body weakness.  He 
denied any chest pain, discomfort, or change in his shortness 
of breath.  He also denied coughing and wheezing.  One day 
after admission, the Veteran underwent lung imaging which 
showed no evidence of significant mediastinal adenopathy.  
There were bilateral pleural effusions and atelectasis seen 
in the right upper lobe.  Mild emphysematous changes were 
noted in both lungs and a small pleural based nodular density 
was seen, measuring approximately six to seven millimeters in 
diameter, but was stated to be not significantly changed when 
compared to a prior study.  The impressions were bilateral 
pleural effusions, pericardial effusions, and volume loss and 
atelectasis on the right.  Three days after admission in 
October 2005, the Veteran underwent cardiac catheterization 
by Dr. R.G.M.  The postoperative impression was of coronary 
artery disease.

In November 2005 Dr. R.G.M. spoke with the Veteran regarding 
worsening pneumonia and the Veteran asked to be discharged 
home.  He subsequently was discharged with a primary 
diagnosis of shortness of breath, a secondary diagnosis of 
unspecific lung cancer, and a tertiary diagnosis of 
conjunctivitis.  A note from that same day indicates that the 
Veteran was a "known terminal lung cancer patient" and was 
experiencing mild respiratory distress.  

Three days after discharge from the hospital, the Veteran 
died at his home. The certificate of death indicated that 
primary cause of death was respiratory failure/hypoxemia due 
to or a consequence of severe COPD.  The certificate of death 
was signed by Dr. R.G.M.

The Board finds that the preponderance of the evidence is 
against the appellant's claim of service connection for the 
cause of the Veteran's death.  The terminal causes of the 
Veteran's death (respiratory failure, hypoxemia, and COPD) 
were not noted in service.  In fact, on separation from 
active service, the Veteran's lungs were clear and he 
reported no history of shortness of breath.  Rather, the 
first evidence of symptomatology associated with these 
disorders is in 1994 (several decades after service 
separation) when the Veteran reported having been diagnosed 
as having emphysema.  It was not until March 2005 that the 
record first reveals evidence of one of the terminal 
diseases, namely COPD.  There is no evidence indicating that 
the Veteran's COPD was related to service prior to his death.

In her hearing before a DRO, the appellant averred that the 
cause of the Veteran's death was either a documented in-
service possible silent myocardial infarction or lung cancer.  
The Board notes that, at the time of his death, service 
connection was in effect for a myocardial infarction.  There 
is no medical evidence linking the Veteran's in-service 
myocardial infarction to his death, however.

In reaching the above conclusions, the Board acknowledges 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), in 
which the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  The appellant has not 
shown that he has the expertise required to diagnose any of 
the causes of the Veteran's death.  Nor is the appellant 
competent to offer an opinion regarding any causal 
relationship between the causes of the Veteran's death and 
active service.  Again, there is no documentation of any 
findings with respect to any of the causes of the Veteran's 
death in service.  While the appellant's contentions have 
been considered carefully, these contentions are outweighed 
by the medical evidence of record showing no nexus between 
the causes of the Veteran's death and active service.

With regard to the appellant's assertion that lung cancer 
caused the Veteran's death, the Board recognizes that the 
Veteran was diagnosed as having lung cancer prior to his 
death.  Again, the appellant has not shown that has the 
expertise to relate the Veteran's lung cancer to his death.  
Id.  Rather, the Board assigns greater probative weight to 
the Veteran's certificate of death signed by Dr. R.G.M., the 
same physician who had been the Veteran's primary treating 
physician in the two weeks prior to his death.  Dr. R.G.M. 
clearly had knowledge of the Veteran's history of lung cancer 
yet did not identify this as one of the causes of the 
Veteran's death.  Given his history of treating the Veteran 
just prior to his death, the Board finds Dr. R.G.M.'s opinion 
contained in the death certificate concerning to be of 
greater probative value than the appellant's assertions in 
determining the causes of the Veteran's death.

As the preponderance of the evidence is against the 
appellant's claim, the benefit-of-the-doubt doctrine does not 
apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 
274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that 
"the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


